MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                 FILED
      regarded as precedent or cited before any                             Oct 26 2018, 9:12 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Donald E.C. Leicht                                       Curtis T. Hill, Jr.
      Kokomo, Indiana                                          Attorney General of Indiana
                                                               Caroline G. Templeton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Richard Ford,                                            October 26, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-880
              v.                                               Appeal from the Howard Superior
                                                               Court
      State of Indiana,                                        The Honorable William C.
      Appellee-Plaintiff.                                      Menges, Jr., Judge
                                                               Trial Court Cause No.
                                                               34D01-1705-F6-555



      Mathias, Judge.

[1]   Richard Ford (“Ford”) appeals his sentence of thirty months in the Department

      of Correction (“DOC”) from the Howard Superior Court. He presents one issue


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018                Page 1 of 7
      for review, which we restate as whether the sentence is inappropriate given the

      nature of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On May 2, 2017, an officer with the Kokomo Police Department conducted a

      traffic stop of Ford. During this traffic stop, the officer determined that one of

      the passengers who was in Ford’s vehicle had active warrants. During this

      passenger’s transportation to the Howard County Jail, she admitted that she

      frequently purchased heroin from Ford at his home. The Kokomo Police

      Department also had an earlier tip that multiple people were entering Ford’s

      house and leaving only a few minutes later. Based on this information, police

      were able to obtain a search warrant for Ford’s home that they executed the

      next day.


[4]   During the execution of the warrant, police discovered three syringes, clear

      plastic bags, straws with an off-white powdery substance, a burnt spoon, digital

      scales, Suboxone, and five yellow capsules in Ford’s bedroom. Officers also

      found a safe containing marijuana and a clear plastic bag with a white powder

      Ford identified as “chemy.” Appellant’s App. p. 21. Ford admitted the safe and

      its contents belonged to him. Two pill bottles with a variety of pills and capsules

      were found in a backpack that Ford also identified as his.


[5]   The State charged Ford with unlawful possession of a syringe, a Level 6 felony,

      maintaining a common nuisance, a Level 6 felony, possession of a synthetic

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 2 of 7
      drug or look-a-like substance, a class A misdemeanor, possession of marijuana,

      a class B misdemeanor, and possession of paraphernalia, a class C

      misdemeanor. On March 12, 2018, Ford pleaded guilty to maintaining a

      common nuisance, possession of a synthetic drug or look-a-like substance, and

      possession of marijuana.


[6]   The trial court sentenced Ford to an aggregate sentence of thirty months

      executed in the DOC. He challenges this sentence as inappropriate in light of

      the nature of the offense and character of the offender.


                                     Discussion and Decision
[7]   Indiana Appellate Rule 7(B) provides that the court on appeal “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.”


[8]   Still, we must and should exercise deference to a trial court’s sentencing

      decision because Rule 7(B) requires us to give “due consideration” to that

      decision and because we understand and recognize the unique perspective a

      trial court brings to its sentencing decisions. Trainor v. State, 950 N.E.2d 352,

      355 (Ind. Ct. App. 2011) (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct.

      App. 2007)), trans. denied. Although we have the power to review and revise

      sentences, the principal role of appellate review should be to attempt to “leaven

      the outliers” and identify some guiding principles for trial courts and those

      charged with improvement of the sentencing statutes, but not to achieve what

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 3 of 7
       we perceive to be a “correct” result in each case. Fernbach v. State, 954 N.E.2d

       1080, 1089 (Ind. Ct. App. 2011) (quoting Cardwell v. State, 895 N.E.2d 1219,

       1225 (Ind. 2008)), trans. denied.


[9]    The appropriate question is not whether another sentence is more appropriate;

       rather, the question is whether the sentence imposed is inappropriate. Fonner v.

       State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). Whether a sentence is

       appropriate “turns on our sense of the culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case.” Cardwell, 895 N.E.2d at 1224. When considering the

       character of the offender, an individual’s criminal history is relevant to the trial

       court’s determination. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App.

       2007). Even a minor criminal record reflects poorly on the character of a

       defendant. Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App. 2017). It is the

       defendant’s burden on appeal to persuade us that the sentence imposed by the

       trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[10]   Ford faced a sentence of between six months and thirty months, with an

       advisory sentence of one year, in the DOC for the Level 6 felony of maintaining

       a common nuisance. Ind. Code § 35-50-2-7(b). He also faced a term of not more

       than one year for possession of a synthetic drug or look-a-like substance as a

       class A misdemeanor, and a term of not more than 180 days for possession of

       marijuana, a class B misdemeanor. Ind. Code § 35-50-3-2 & 3. Therefore, his

       total term of consecutive imprisonment for the charges in the instant matter

       could not exceed four years. Ind. Code § 35-50-1-2(d)(1).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 4 of 7
[11]   The nature of the crimes supports the appropriateness of the sentence. Ford was

       acting as a middleman in drug transactions to support his heroin habit. Police

       were alerted to the possibility that Ford was selling drugs after a concerned

       father reported that Ford had gotten his daughter addicted to synthetic

       marijuana and a report from a neighbor who had noticed high traffic in and out

       of his home.


[12]   Ford’s poor character does not convince us that his sentence is inappropriate.

       Ford’s criminal history is extensive. His history contains juvenile adjudications,

       seventeen misdemeanor convictions, and eight felony convictions. Prior to the

       instant matter, he had been placed on community supervision nineteen times.

       The State had filed seven violations of community supervision, which resulted

       in his probation being revoked three times. Additionally, he has fathered eight

       children for whom he does not regularly pay support. He admitted at

       sentencing that he is a drug addict and lived a criminal lifestyle for

       approximately twenty-seven years. However, the record contains no evidence

       that he has previously sought treatment for his addiction or otherwise made any

       attempt to remedy his criminal lifestyle. His numerous probation violations

       demonstrate prior lenient treatment was unsuccessful in reformation.


[13]   Based on the nature of the crimes and the character of the offender, we are

       unable to conclude that Ford’s sentence is inappropriate.


[14]   Ford also requests that we change the location of his sentence to be served at a

       residential treatment facility with his prison time suspended. The location


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 5 of 7
       where a sentence is to be served is an appropriate focus for application of a

       reviewing court’s review and revise authority. King v. State, 894 N.E.2d 265, 267

       (Ind. Ct. App. 2008) (citing Biddinger v. State, 868 N.E.2d 407, 414 (Ind. 2007)).

       As the question under Appellate Rule 7(B) analysis is “not whether another

       sentence is more appropriate” but rather “whether the sentence imposed is

       inappropriate,” it is “quite difficult” for a defendant to prevail on a claim that

       his placement is inappropriate. Id. at 267–68. “As a practical matter, trial courts

       know the feasibility of alternative placements in particular counties or

       communities.” Id. at 268. A defendant challenging the placement of a sentence

       must convince us that the given placement is itself inappropriate. Id.


[15]   At the sentencing hearing, Ford requested placement in a community setting, or

       in the alternative, to be placed in the Therapeutic Community Program at the

       DOC. The trial court considered Ford’s request and sentenced him to the DOC

       with a recommendation that he be placed in a clinically appropriate substance

       abuse treatment program. The trial court also stated that it would consider a

       sentence modification upon successful completion of a clinically appropriate

       substance abuse treatment program at the DOC. It is disingenuous for Ford to

       make a request for a placement, even in the alternative, have it granted by the

       trial court, and then argue on appeal that the location for the sentence is

       inappropriate. We cannot conclude that the location of the sentence in the

       instant matter is inappropriate.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 6 of 7
                                                 Conclusion
[16]   For all of these reasons, we conclude that Ford’s thirty-month sentence is not

       inappropriate in light of the nature of the offense and the character of the

       offender.


[17]   Affirm.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-880 | October 26, 2018   Page 7 of 7